t c memo united_states tax_court lyle e hotchkiss petitioner v commissioner of internal revenue respondent docket no 23421-04l filed date paul r tom for petitioner william f castor for respondent memorandum opinion kroupa judge this collection review matter is before the court in response to a notice_of_determination concerning collection action s under sec_6320 and or determination notice the sole issue for decision is whether 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the appeals officer engaged in a prohibited ex_parte_communication we conclude that he did not background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner is a dentist who resided in florida at the time he filed the petition petitioner failed to file income_tax returns for and and respondent issued petitioner deficiency notices respondent assessed the deficiencies in tax after petitioner failed to file a petition contesting the tax_liabilities petitioner filed returns for and but he failed to pay all of the reported tax due respondent examined the returns and proposed additional tax petitioner consented to assessment of the additional tax respondent sent petitioner a letter final notice-- notice_of_intent_to_levy and notice of your right to a hearing and a letter notice_of_federal_tax_lien filing and your right to a hearing regarding the unpaid liabilities for taxable years through in early date petitioner timely submitted a written request for a collection_due_process cdp hearing in addition respondent sent petitioner a levy notice for the through taxable years and again petitioner timely requested a cdp hearing respondent granted petitioner’s requests for a cdp hearing to address petitioner’s dollar_figure million outstanding tax_liability for taxable years through years at issue petitioner submitted a form_656 offer_in_compromise during the course of the cdp hearing petitioner offered to pay dollar_figure as a collection alternative to lien and levy action for the years at issue and to settle any deficiency for and in support of his offer-in-compromise oic petitioner submitted a form 433-a collection information statement for wage earners and self-employed individuals for himself and a form 433-b collection information statement for businesses for his dentistry practice island dental petitioner did not challenge the existence or amount of the underlying tax_liability the internal_revenue_service irs assigned appeals officer frank andreacchi ao andreacchi to handle petitioner’s collection review matters for the years at issue ao andreacchi forwarded the oic and petitioner’s supporting information to an offer specialist for recommendation the offer specialist examined petitioner’s forms 433-a and 433-b and their attachments financial documents and calculated a reasonable collection potential rcp of dollar_figure with a future income component of dollar_figure ao andreacchi separately reviewed the administrative file in petitioner’s case and learned that petitioner had been convicted for failure_to_file under sec_7203 for and for three 2all amounts are rounded to the nearest dollar counts of income_tax evasion under sec_7201 for through the administrative file also included records concerning a nominee lien filed in petitioner’s case the nominee lien involved real_property owned by petitioner’s ex-wife in sanibel florida sanibel property the administrative file included detailed information concerning petitioner’s continued control_over the sanibel property which he transferred to his ex-wife for dollar_figure shortly before their divorce ao andreacchi separately calculated an increased rcp of dollar_figure after reviewing this information the increase of dollar_figure reflected the sanibel property’s value ao andreacchi faxed these computations to petitioner’s counsel on date and requested a response by date ao andreacchi received a phone call from petitioner’s counsel within a few hours after the fax was sent ao andreacchi explained that the oic was significantly below the rcp as determined by the offer specialist he further explained that even if petitioner increased the offer to nearly dollar_figure he would require an independent offer examination because the offer specialist examined only the data provided by petitioner which did not include the sanibel property’s value ao andreacchi again requested that petitioner’s counsel contact him by date if petitioner intended to increase the oic petitioner’s counsel failed to submit an increased oic or to provide any new or updated information ao andreacchi received a voice mail message from special_agent miguel rivera of the irs criminal_investigation_division on date he returned special_agent rivera’s call later that day the parties stipulated that special_agent rivera asked ao andreacchi to provide copies of petitioner’s financial documents filed with the oic the parties further stipulated that ao andreacchi asked if he could continue to contact petitioner or petitioner’s counsel and special_agent rivera informed him that petitioner was not the subject of a criminal investigation at that time ao andreacchi then faxed petitioner’s financial documents to special_agent rivera ao andreacchi did not accept petitioner’s dollar_figure oic because it was significantly less than petitioner’s rcp of dollar_figure accordingly he sustained the proposed collection action to satisfy petitioner’s unpaid tax_liabilities for the seven years at issue in the determination notice issued date petitioner timely filed a petition to contest the determination notice discussion we now decide whether we should uphold the determination notice petitioner contends that the phone conversation between ao andreacchi and special_agent rivera constituted a prohibited ex_parte_communication we first discuss the cdp hearings generally and then turn to rules concerning ex_parte communications the commissioner may collect a tax by levy upon the property of the taxpayer liable therefor if the taxpayer neglects or refuses to pay the tax_liability within days after notice_and_demand for payment sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 upon a timely request the taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the determination if we have jurisdiction over the type of tax involved in the case sec_6330 122_tc_287 we review under an abuse_of_discretion standard when the underlying tax_liability is not in issue 114_tc_176 under the abuse_of_discretion standard petitioner is required to show that respondent’ sec_3petitioner did not contest the existence or amount of his underlying tax_liabilities at the cdp hearing so we need not consider that issue see 129_tc_107 actions were arbitrary capricious or without sound basis in fact see 112_tc_19 respondent’s determination to proceed with collection was based on petitioner’s failure to increase his oic which was significantly lower than petitioner’s rcp petitioner contested the reasonableness of the rcp in his petition but has since abandoned the argument instead petitioner argues only that the conversation between ao andreacchi and special_agent rivera was a prohibited ex_parte_communication requiring that petitioner’s case be remanded to appeals for a new hearing we have held the commissioner abused his discretion when appeals’ independence was compromised by prohibited ex_parte communications 125_tc_201 moore v commissioner tcmemo_2006_171 accordingly we focus on whether any prohibited ex_parte_communication occurred that compromised ao andreacchi’s independence congress mandated that the irs prohibit ex_parte communications between appeals officers and other irs employees to the extent that such communications appear to compromise the independence of the appeals officers internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_689 the commissioner has issued guidance to fulfill that congressional mandate and ensure an independent 4petitioner’s opening and reply briefs failed to address the reasonableness of the rcp accordingly arguments concerning the rcp have been abandoned see eg 117_tc_117 n appeals_office see revproc_2000_43 2000_2_cb_404 this guidance defines ex_parte communications as communications between irs appeals and another irs function without the participation of the taxpayer or the taxpayer’s representative see revproc_2000_43 sec_3 q a-1 c b pincite not all ex_parte communications are prohibited however ex_parte communications are allowed when the communications involve matters that are ministerial administrative or procedural in nature and do not address the substance of the issues or positions taken in the case id q a-5 and -6 c b pincite petitioner argues that the conversation between ao andreacchi and special_agent rivera was a prohibited ex_parte_communication he further argues that all semblance of impartiality in the appeals process disappeared when ao andreacchi spoke to special_agent rivera and became in effect a criminal investigator allied with the irs criminal_investigation_division he cites several cases where we have remanded matters to appeals after improper ex_parte communications concerning the merits of the case or the character of the taxpayer see drake v commissioner supra indus investors v commissioner tcmemo_2007_93 moore v commissioner supra all these cases are distinguishable moreover even petitioner fails to suggest that the communications between ao andreacchi and special_agent rivera were similar in nature to the communications in those cases instead he suggests that any communications between a gun- carrying special_agent and an appeals officer would automatically negate impartiality the communications in the cases petitioner cites are materially different from the communications at issue ao andreacchi and special_agent rivera did not discuss the substance of the issues or positions taken in the cdp case or their perceptions of the demeanor or credibility of petitioner or petitioner’s representative rather ao andreacchi carefully restricted his communication with special_agent rivera to mere administrative ministerial or procedural matters special_agent rivera requested petitioner’s financial documents and ao andreacchi agreed to fax the documents the mere request for information received from the taxpayer is an administrative ministerial or procedural matter see revproc_2000_43 sec_3 q a-5 in addition ao andreacchi asked if he could continue communicating with petitioner or petitioner’s counsel the dialogue concerning the status of the criminal investigation was relevant to whether ao andreacchi could proceed with petitioner’s cdp case in accordance with respondent’s procedures for coordinating and handling parallel civil and criminal cases it has long been the policy of the irs to defer civil assessment and collection until the completion of criminal proceedings 113_tc_206 citing 693_f2d_298 3d cir revg tcmemo_1981_404 and 535_fsupp_402 d n j affd 464_us_386 affd 9_fedappx_700 9th cir see 113_tc_145 n ao andreacchi was only complying with this policy when he asked if he could continue speaking to petitioner or petitioner’s counsel congress did not mandate a major redesign of the fundamental processes appeals has traditionally followed when it directed the irs to address ex_parte communications revproc_2000_43 sec_2 c b pincite accordingly we find the ex_parte_communication in which ao andreacchi learned from special_agent rivera that petitioner was not then under criminal investigation to be an administrative ministerial or procedural matter petitioner argues however that any call from a special_agent of the irs criminal_investigation_division would alert an appeals officer that the taxpayer in question might be a criminal and would appear to compromise the independence of appeals see revproc_2000_43 sec_3 q a-1 petitioner provides no support for creating such a sweeping general_rule and we find no indication that irs criminal_investigation_division employees are to be treated differently from other irs employees in addition we find petitioner’s argument unpersuasive given the facts ao andreacchi’s independence was not compromised nor did it give the appearance of having been compromised by his communication with special_agent rivera ao andreacchi had already informed petitioner’s counsel that he was rejecting the oic because it was significantly below the rcp calculated by the offer specialist he had also alerted petitioner’s counsel that the value of the sanibel property should be included in the rcp and an independent offer investigation would be necessary if petitioner increased his oic petitioner did not increase the oic or further communicate with ao andreacchi before the deadline accordingly ao andreacchi issued the determination notice to petitioner on date rejecting petitioner’s oic and sustaining the proposed collection activity we fail to see how ao andreacchi’s independence was compromised or appeared to be compromised by his communication with special_agent rivera further ao andreacchi was aware of petitioner’s criminal convictions for several of the years at issue before speaking with special_agent rivera he was also aware of the questions in connection with the nominee lien on the sanibel property and he included the value of the sanibel property in the rcp in addition ao andreacchi and special_agent rivera did not discuss the purpose of special_agent rivera’s request we again fail to see how ao andreacchi’s independence was or appeared to be compromised we have reviewed the entire record and find that the communication between ao andreacchi and special_agent rivera did not constitute an impermissible ex_parte_communication because it was ministerial administrative or procedural in nature and did not compromise nor give the appearance of compromising ao andreacchi’s independence accordingly we sustain the determinations in the determination notice that collection may proceed to reflect the foregoing decision will be entered for respondent
